Citation Nr: 0913558	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-31 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left eye, claimed as due to VA 
treatment of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from May 1953 to April 1955.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to 
compensation as if service-connected under 38 U.S.C.A. § 1151 
for blindness, left eye.

The veteran requested a Videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in November 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

It is highly unlikely that VA treatment to the right eye in 
1995 caused or aggravated left eye loss of vision due to 
retinopathy and vitreous hemorrhage diagnosed in August 1995.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability of the left eye are 
not met.  38 U.S.C.A. §§ 1110, 1151, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that VA treatment at the Tampa VA 
Medical Center caused his current left eye disability.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In addition, this pre-
adjudicatory notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Following the receipt of the Veteran's claim in April 2004, 
the Veteran was notified in April 2004 of the evidentiary 
requirements for substantiating a claim under 38 U.S.C.A. 
§ 1151.  The notice addressed each element of required 
notice, except as to notice of regulations governing 
assignment of an evaluation or effective date if benefits 
were to be granted, but such error was harmless given that 
benefit is being denied, and hence no evaluation or effective 
date will be assigned.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In any event, notice compliant with the 
requirements of Dingess was issued in August 2006.  The claim 
was thereafter readjudicated in March 2008.  Any prejudice 
that might have resulted from failure to identify these 
aspects of notice was cured by the issuance of compliant 
notice followed by readjudication.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The Board concludes that this 
appeal may be adjudicated without a remand for further 
notification.  

Duty to assist

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, complete reports of the Veteran's eye 
treatment during the various periods alleged as possibly the 
relevant period have been obtained.  Neither the claimant nor 
the representative has indicated that the additional records 
of those hospitalizations which may be available would be of 
assistance to substantiate the claim.  

The veteran's contentions as to when he received the VA 
treatment which he contends resulted in left eye blindness 
have been difficult to follow.  Initially, he contended that 
his left eye was injured as a result of VA treatment rendered 
in 1991.  In correspondence sent to a Member of Congress in 
December 2004, the veteran stated that the VA treatment which 
caused blindness in his left eye was rendered at the Tampa, 
Florida VA Medical Center (VAMC) between 1994 and 1996.  At 
his December 2008 Videoconference hearing, the veteran 
contended that VA laser treatment of the right eye rendered 
in 1994 or 1995 resulted in bleeding and loss of vision of 
the left eye.  The veteran also contends that at least one 
laser therapy treatment was "wrong" for his eyes because 
the treatment was intended for a different patient.  Each 
time the Veteran changed his claim as to the time period 
during which the additional disability was alleged to have 
occurred, additional records were sought.  The clinical 
records appropriate to each time period during which the 
Veteran has alleged additional disability may have occurred 
has been associated with the claims file.  

In January 2009, the Board requested an expert medical 
opinion from the Veterans' Health Administration (VHA).  See 
38 C.F.R. § 20.901 (2008).  The VHA expert provided a 
response dated in March 2009, and the Veteran was notified of 
that medical opinion, provided a copy of the medical opinion, 
and afforded an opportunity to respond.  In March 2009, the 
Veteran's representative responded on the Veteran's behalf.  
The duty to obtain opinion on the Veteran's behalf has been 
met.  Another VA examination is not necessary to decide this 
claim as the evidence of record contains sufficient competent 
medical evidence to decide the claim.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran testified in his own behalf before the Board in 
November 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The record establishes that the Veteran has 
had a full and fair opportunity to participate in the 
adjudication of the claim addressed in this decision.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  No further notice or assistance to the 
appellant is required to fulfill VA's duties to him.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
The case is ready for appellate review.

Law and regulations, claims under 38 U.S.C.A. § 1151 

38 U.S.C.A. § 1151 authorizes disability compensation in the 
same manner as if such disability or death were service 
connected when a Veteran suffers an injury or an aggravation 
of an injury resulting in additional disability or death as 
the result of VA training, hospitalization, medical or 
surgical treatment, or an examination furnished by VA.  

For claims filed on or after October 1, 1997, a claimant is 
required to show that the additional disability was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  

For purposes of 38 U.S.C.A. § 1151, a disability is a 
qualifying additional disability if the disability was not 
the result of the Veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under the law 
administered by the Secretary, and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 C.F.R. § 3.361 (2008). 

Thus, to prevail in this case, the Veteran must show that he 
incurred specific additional disability as the result of his 
VA clinical care.  The Veteran must also establish that the 
additional disability was either due to an unforeseen event 
or the result of VA negligence.  In other words, the 
appellant must show not only that the additional disability 
actually resulted from VA care or treatment, but must also 
show that VA was at fault in causing the Veteran's additional 
disability.  

Facts

Clinical records establish that the Veteran was found to have 
diabetes mellitus in about 1988, about 20 years ago.  The 
Veteran is not required to take insulin for control of his 
diabetes, but his diabetes has been complicated by diabetic 
retinopathy.  Tampa VAMC records reflect that the veteran 
consented to focal laser therapy as early as May 1994.  
Thereafter, the left eye was treated in June 1994, the right 
eye was treated in August 1994, and the left eye was treated 
in October 1994.  In late October 1994, the veteran was seen 
on an emergency basis.  He reported "black lines" in the 
left eye.  A diagnosis of vitreous hemorrhage, left eye, was 
assigned.  PRP (pan retinal photocoagulation laser therapy) 
was applied to the right eye in December 1994 and in January 
1995.  In February 1995, April 1995, and May 1995, the 
veteran consented to PRP therapy in the left eye.  In early 
June 1995, and again in later June 1995, the veteran received 
PRP therapy to the right eye.  

In August 1995, the veteran reported that a "shade" went 
over his left eye about a week after the PRP therapy to the 
right eye in late June 1995.  The report of an August 1995 VA 
examination discloses that the veteran's uncorrected vision 
in the left eye was 20/400, corrected to 20/200.  A diagnosis 
of proliferative diabetic retinopathy with new vitreous 
hemorrhage, left eye, was assigned, as well as a diagnosis of 
exudative diabetic maculopathy, both eyes.  At that time, the 
veteran reported that he had undergone laser therapy for both 
eyes "plenty of times."  He also reported that his visual 
acuity had decreased over the past four to five years, and 
that his left eye got "cloudy" about two months earlier.  

In October 1995, the veteran's eyes were evaluated again, and 
in December 1995, the veteran returned for laser therapy to 
the right eye.  From January 1996 through August 1996, the 
veteran received additional PRP therapy.  In late August 
1996, the veteran complained of a headache and requested that 
scheduled PRP therapy be postponed.  The veteran underwent 
additional evaluation for PRP therapy in October 1996 and 
December 1996, but the treatment notes disclose that the 
veteran did not return for additional appointments.  

In July 1998, a diagnosis of retinal detachment, left eye, 
was assigned.  The veteran underwent vitrectomy, left eye, 
with scleral buckle placement and laser sealing of a 
posterior retinal tear to treat the retinal detachment and 
vitreous hemorrhage.  

Analysis

The VA examiner who conducted August 1995 VA examination 
assigned a diagnosis of proliferative diabetic retinopathy, 
OU ((both eyes), with new vitreous hemorrhage OS (left eye).  
The VA examiner did not indicate whether there was or was not 
a relationship between the Veteran's PRP treatment to the 
right eye and the new vitreous hemorrhage of the left eye.  

At his November 2008 hearing, the Veteran contended that the 
laser treatment to the right eye was intended for a different 
patient, and included too many shots by the laser.  He also 
testified that, because he was mistaken for another patient, 
he did not have the benefit of topical eye medications 
usually given prior to such treatments.

In a medical opinion rendered in March 2009, a VHA specialist 
in ophthalmology provided an opinion that it was highly 
unlikely that laser treatment of the Veteran's right eye 
could result in vitreous hemorrhage of the left eye.  In 
particular, the reviewer noted that "there is no realistic 
physiologic mechanism by which a laser treatment in the right 
eye could damage the left eye."  

The reviewer noted that the Veteran had sustained a vitreous 
hemorrhage of the left eye and had proliferative diabetic 
retinopathy in the left eye prior to the June 1995 treatment 
to the right eye.  The reviewer concluded that the prior 
history of vitreous hemorrhage in the left eye reduced the 
likelihood that VA treatment of the right eye would be the 
proximate cause of a vitreous hemorrhage in the left eye.  

The reviewer also noted that, even if the Veteran received 
more laser pulses to the right eye than would have been 
planned for him, because he was misidentified as another 
patient, the treatment record specifically discloses that he 
received laser treatment to 946 spots in the right eye on the 
date of the treatment at issue.   The reviewer noted that the 
range of number of spots treated generally varied from 600 to 
1200, and that treatment of 946 spots in one sitting would 
not be excessive.  This is an opinion that the number of 
spots treated was within the standard of care.  

Moreover, the reviewer opined, treatment of additional laser 
spots in a individual with the Veteran's type of disease is 
treated in additional laser spots because he is thought to be 
a different patient, it is less than likely to cause harm.  
Thus, the examiner provided an opinion that, even if the 
Veteran was misidentified, and it was assumed for purposes of 
38 U.S.C.A. § 1151 that this was an unforeseeable event, it 
would be less than likely that the unforeseeable event 
resulted in the additional disability for which the Veteran 
seeks benefits in this case.  

The medical evidence is unfavorable to a finding that the VA 
treatment of the right eye caused the left eye vision loss 
for which the Veteran seeks benefits.  In particular, the 
lack of a physiologic mechanism by which treatment to the 
right eye could damage the left eye is extremely probative 
evidence against a finding that the VA treatment actually 
caused the alleged additional disability.  Moreover, the 
reviewer has opined that the use of the treatment for the 
Veteran was within the standard of care, and the number of 
spots treated was within the standard of care, even if the 
specific time slot and number of pulses was intended for a 
different patient.  

In summary, the evidence is against a finding that VA 
treatment of the Veteran's right eye with PRP laser therapy 
in 1995 was the actual, proximate cause of August 1995 
retinopathy and vitreous hemorrhage, left eye.  Moreover, the 
evidence is against a finding that the treatment rendered to 
the Veteran's right eye in 1995 was the proximate result of 
carelessness, negligence, of other fault on the part of VA.  
Rather, the medical opinion states that the ophthalmologic 
treatment to the Veteran's right eye was within the standard 
of care, and was unlikely to be the proximate cause of the 
Veteran's loss of left eye vision in August 1995.  

As noted above, to prove entitlement to benefits under 
38 U.S.C.A. § 1151 in this case, the Veteran must establish 
both that the treatment rendered by VA was the actual cause 
of additional disability, and that the additional disability 
was proximately caused by fault on the part of VA or by an 
unforeseeable event.  The preponderance of the evidence is 
against a finding that either criterion for benefits has been 
met.  The evidence is not in equipoise to warrant a more 
favorable finding based on provisions regarding resolution of 
reasonable doubt.  The claim must be denied.  


ORDER

The appeal for compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left eye due to VA treatment is 
denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


